Name: Commission Regulation (EEC) No 3003/84 of 26 October 1984 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10 . 84 Official Journal of the European Communities No L 283/ 15 COMMISSION REGULATION (EEC) No 3003/84 of 26 October 1984 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1 785/84 (3), as last amended by Regulation (EEC) No 2702/84 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1785/84 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 5 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183 , 16 . 7 . 1980 , p. 1 . ( 2) OJ No L 90 , 1 . 4 . 1984 , p. 35 . (&lt;) OJ No L 167, 27 . 6 . 1984 , p. 30 . (4) OJ No L 256 , 26 . 9 . 1984 , p. 15 . No L 283/ 16 Official Journal of the European Communities 27. 10 . 84 ANNEX to the Commission Regulation of 26 October 1984 fixing the import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT heading No Week No 32 from 5 to 11 November 1 984 (') Week No 33 from 12 to 18 November 1 984 (') Week No 34 from 19 to 25 November 1 984 (') Week No 35 from 26 November to 2 December 1 984 (') 02.01 A IV b) 1 77,625 81,000 84,750 88,500 2 54,338 56,700 59,325 61,950 3 85,388 89,100 93,225 97,350 4 100,913 105,300 110,175 115,050 5 aa) 100,913 105,300 110,175 1 1 5,050 bb) 141,278 147,420 154,245 161,070 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 876/84 and Commission Regulation (EEC) No 19/82.